Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claim 1 has been cancelled; Claims 2-3 have been amended; and Claims 2-3 remain for examination, wherein claim 2 is independent claim. It is acknowledge of the receipt of Applicant’s “terminal Disclaimer” filed on 7/11/2021, which has been approved on 7/11/2021.
Status of the Previous Rejections
Previous objection of claim 3 because of the informalities is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 7/13/2021.
Previous rejection of Claim(s) 2-3 under 35 U.S.C. 103 as being unpatentable over Genki et al (CN 105518173 A, with on-line English translation, thereafter CN’173) in view of Shi et al (CN102031456A, listed in IDS filed on 2/20/2019, with English translation, thereafter CN’456) and Nixon (US 4,531973, thereafter US’973) is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 7/13/2021.
Previous rejection of Claim(s) 3 under 35 U.S.C. 103 as being unpatentable over CN’173 in view of CN’456 and US’973 as applied in claim 2 and further in view of Donnell (US 3,269,007, thereafter US’007) is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 7/13/2021.

Previous rejection of Claim(s) 2-3  on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-3 of copending application No. 16/322,096 (US-PG-pub 2019/0185952 A1) in view of CN’173 is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 7/13/2021 and the Applicant’s “terminal Disclaimer” filed on 7/11/2021, which has been approved on 7/11/2021.

Reason for Allowance
Claims 2-3 are allowed.  
Regarding the instant independent claim 2, CN’173 teaches manufacturing process of a hot stamp molded body and all of the alloy composition ranges the disclosed by CN’173 overlap the claimed alloy composition ranges. CN’173 teaches applying continuous cast rolling (CC-DR), hot rolling, coiling, heating, and die stamping, and cooling. However, CN’173 do not specify does not specify process steps 2), 4)-5), 7), and 11)-13), and the detail parameters in these process steps. CN’456 and US’973 are cited for detail process parameters and desulphurizaing process, which does not 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JIE YANG/Primary Examiner, Art Unit 1734